DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 13-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto, KR 2009-0082116.
Regarding Claim 1, Fukumoto teaches:
“an insert (see element 2 below) having a first plurality of teeth (see 14 below) extending outwardly from a first gripping leg (see 13 below); and 
a base (see 102 below) defining a cavity (see below) to receive the insert and including a second plurality of teeth (see below) to engage with the first plurality of teeth, 

wherein, as the insert is received in the cavity, the gripping leg is configured to flex away from the second plurality of teeth so that the first plurality of teeth ratchetingly engage the second plurality of teeth (see fig. 12 of Fukumoto)”

    PNG
    media_image1.png
    523
    529
    media_image1.png
    Greyscale


Regarding Claim 2, Fukumoto teaches:
		“second plurality of teeth extend inwardly into the cavity (see above)”
Regarding Claim 3, Fukumoto teaches:
		“the base further includes a snap wing (see 7b above)”
Regarding Claim 4, Fukumoto teaches:
		“the snap wing includes an outwardly extending shoulder (see 7a above)”
Regarding Claim 13, Fukumoto teaches:
“a leaf spring to urge the first plurality of teeth radially outwardly (see leaf spring element of the gripping legs)”
Regarding Claim 14, Fukumoto teaches:
“the insert is removable form the base (note that teeth 14 can be unscrewed form the cavity)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto ‘116 as applied to claims 1-4 and 16-18 above, and further in view of Burton ‘558.
	Regarding Claim 16, Fukumoto teaches:
		 “an insert having a first plurality of teeth extending away from a spring; 
a base including 
a body having a second plurality of teeth to ratchetingly engage with the first plurality of teeth and defining a cavity to receive the insert, and 
a flange extending radially outwardly from the body; (see rejection of Claim 1 above note that element 102 is a body)”
		Fukumoto does not teach:
“a gasket engaged with the flange”
		Burton teaches
“a gasket engaged with the flange (see Burton, figs. 4B, 5B, element 151)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide the Fukumoto prior art with a gasket as taught by Burton because that would improve sealing and provide ingress protection against fluids, dirt or detritus.
	Regarding Claim 17, see annular slot below.

    PNG
    media_image2.png
    494
    423
    media_image2.png
    Greyscale

	Regarding Claim 18, see rejection of Claim 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677